


Exhibit 10.55

 

DIVIDEND EQUIVALENT RIGHT AGREEMENT WITH RESPECT TO NUMBER OF SHARES UNDERLYING
PROJECT 500 AWARDS PURSUANT TO THE SIX FLAGS ENTERTAINMENT CORPORATION LONG-TERM
INCENTIVE PLAN

 

*  *  *  *  *

 

Participant:

 

Grant Date:

 

*  *  *  *  *

 

THIS DIVIDEND EQUIVALENT RIGHT AWARD AGREEMENT (this “Agreement”), dated as of
the Grant Date specified above, is entered into by and between Six Flags
Entertainment Corporation, a corporation organized in the State of Delaware (the
“Company”), and the Participant specified above, pursuant to the Six Flags
Entertainment Corporation Long-Term Incentive Plan, as in effect and as amended
from time to time (the “Plan”), which is administered by the Committee; and

 

WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant Dividend Equivalent Rights (each, a “Dividend
Equivalent Right”) with respect to the number of Shares granted to the
Participant under the Project 500 Performance Award Program established
August 30, 2011 under the Plan (“Project 500 Performance Award Program”).

 

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

 

1.                                      Incorporation By Reference; Plan
Document Receipt.  This Agreement is subject in all respects to the terms and
provisions of the Plan (including, without limitation, any amendments thereto
adopted at any time and from time to time unless such amendments are expressly
intended not to apply to the Award provided hereunder), all of which terms and
provisions are made a part of and incorporated in this Agreement as if they were
each expressly set forth herein.  Any capitalized term not defined in this
Agreement shall have the same meaning as is ascribed thereto in the Plan.  The
Participant hereby acknowledges receipt of a true copy of the Plan and that the
Participant has read the Plan carefully and fully understands its content.  In
the event of any conflict between the terms of this Agreement and the terms of
the Plan, the terms of the Plan shall control.

 

2.                                      Grant of Dividend Equivalent Rights. 
The Company hereby grants to the Participant Dividend Equivalent Rights equal in
number to the number of Shares that will be granted to Participant under the
Project 500 Performance Award Program (including, without limitation, for any
early or partial achievement).  Each Dividend Equivalent Right entitles the

 

--------------------------------------------------------------------------------


 

Participant to a payment in Shares as specified in Section 5 of this Agreement
equal to the cash dividends declared on a Share on or after the later of the
Grant Date through the date of grant of the corresponding Project 500 Award
under the Award Project 500 Performance Program providing the basis for the
number of Dividend Equivalent Rights (“Corresponding Project 500 Performance
Award”), subject to the terms and conditions set forth in this Agreement and in
the Plan.  Except as otherwise provided by the Plan, the Participant agrees and
understands that nothing contained in this Agreement provides, or is intended to
provide, the Participant with any protection against potential future dilution
of the Participant’s interest for any reason.  The Participant shall have no
rights as a stockholder with respect to any Shares with respect to Dividend
Equivalent Rights or with respect to Shares to be distributed pursuant to
Section 5 unless and until the Participant has become the holder of record of
such Shares, and no adjustments shall be made for rights in respect of any such
Shares, except as otherwise specifically provided for in the Plan or this
Agreement.

 

3.                                      Vesting.  The Company will make no
distributions with respect to Dividend Equivalent Rights unless and until such
Dividend Equivalent Rights shall have become vested.  Dividend Equivalent Rights
shall vest on the dates Shares under the Corresponding Project 500 Performance
Award are granted (each, a “Vesting Date”).

 

4.                                      Expiration.  Unless earlier terminated
in accordance with the terms and provisions of the Plan or this Agreement and
without limitation on the distributions under Section 5 with respect to vested
Dividend Equivalent Rights, a Dividend Equivalent Right shall expire and be
cancelled immediately following the earlier of (a) vesting of the Dividend
Equivalent Right or (b) forfeiture or cancellation of the Corresponding Project
500 Performance Award.

 

5.                                      Distributions.  Upon the vesting of
Dividend Equivalent Rights, the Participant will be entitled to and promptly
(and in no event later than 30 days after such vesting) receive a number of
Shares equal to:

 

(a) the sum of all dividends declared and paid on a Share with a record date
from the Grant Date through, and including, the Vesting Date multiplied by the
number of Dividend Equivalent Rights vesting on such Vesting Date, divided by

 

(b) the fair market value of a Share on such Vesting Date.

 

To the extent that on the Vesting Date, dividends were declared but not yet paid
on a Share, the Participant will be entitled to and promptly (and in no event
later than 30 days after such payment date)  receive a number of Shares equal
to:

 

(a) all such dividends declared on a Share from the Grant Date through and
including the Vesting Date but not paid until after the Vesting Date multiplied
by the number of Dividend Equivalent Rights that vested on such Vesting Date,
divided by

 

(b) the fair market value of a Share on the date such dividends are paid to
stockholders of the Company.

 

2

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, no fractional Shares shall be issued; the
calculation of Shares to be delivered pursuant to this Section 5 shall be
rounded down to the next lowest whole number and the value of any factional
Share shall be distributed to the Participant in cash.

 

6.                                      Withholding of Tax.  As a condition to
receiving the Shares and any cash payment for fractional Shares upon the vesting
of Dividend Equivalent Rights, the Participant must remit to the Company an
amount sufficient to satisfy any federal, state, local and foreign taxes of any
kind (including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to Dividend Equivalent Rights.  If the Participant fails
to do so this, the Company may withhold sufficient Shares that would otherwise
be distributed to satisfy tax withholding obligations or may refuse to issue or
transfer any Shares otherwise required to be issued pursuant to this Agreement.

 

7.                                      Stockholder Approval.  The Dividend
Equivalent Rights under this Agreement are contingent upon approval in 2012 by
the stockholders of the Company of an amendment to the Plan increasing the
number of Shares that may be granted under the Plan.  If such amendment to the
Plan is not approved in 2012 by the stockholders of the Company, this Agreement
and the Dividend Equivalent Rights thereunder shall be of no effect and no
Dividend Equivalent Rights under this Agreement or Shares with respect thereto
shall be issued or outstanding.

 

*  *  *  *  *

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

SIX FLAGS ENTERTAINMENT CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

Name:

 

 

3

--------------------------------------------------------------------------------
